OANTY, J.
I concur in the resulL, but not for the reasons given in the foregoing opinion. On April 15, 1884, the Polar Star Mill Company was the owner of the mill and water power now owned by defendant; the same being the water power situated the furthest up of the series of water powers on the river. On that day a contract was entered into, the first part of which reads as follows:
“This indenture, made and entered into by and between the Polar Star Mill Company of Rice County, Minnesota, party of the first part, and the Cannon River Manufacturers’ Association, party of the second part, composed of owners of mills on the Cannon river below Cannon lake, both corporations being created and organized under the general laws of the state of Minnesota, witnesseth, that whereas, said Manufacturers’ Association, party of the second part, is organized for the purpose of improving the water powers on the Cannon river, and is desirous of raising the water in the Cannon river and the lakes through which it flows, and converting the same into reservoirs for the benefit of the water powers on said Cannon river.”
The contract then provides for raising the dam of the Polar Star Mill Company so as to store a greater quantity of water in times of high water, and for other purposes, among which is the following:
“The Polar Star Mill Company shall at all times manage and regulate the use of the* water in their dam so as to give the other mills below on said river, as far as practicable an equal enjoyment of the natural flow of the water.”
From these and other provisions in the contract, and from ail the *227surrounding circumstances appearing in the record, it seems to me clear and conclusive that the contract was made for the benefit of the different mill and water-power owners on the river below the mill site of the Polar Star Mill Company. If these owners had in their own name entered into the contract with the Polar Company, the contract would certainly be binding on all parties, and the benefits and burdens of its covenants and conditions would run with the land, and each and every party to it, in favor of and against his grantees, at least in equity. See American notes to Spencer’s Case, 1 Smith, Lead. Cas. (9th Ed.) 174, 212-221, 5 Coke, 14. The principle is the same as that involved in the party-wall cases of First Nat. Bank v. Security Bank, 61 Minn. 25, 63 N. W. 264; Kimm v. Griffin, 67 Minn. 25, 69 N. W. 634.
If the. owners of the different mills below that of the Polar Company are the cestuis que trustent for whose benefit the contract was made, they can, in equity, maintain an action upon it, and their rights will be enforced the same as if the contract was made by them in their own names. But it does not appear that these proposed beneficiaries ever accepted the benefits of this contract. True, several of the stockholders or members of the Manufacturers’ Association were owners of, or members of, the firms or corporations which owned the mills below the mill of the Polar Company; but this alone does not prove, at least conclusively, that these owners ever accepted the benefits of the contract between the Polar Company and the association. Unless these owners accepted the benefits of the contract, and surrendered their common-law rights in the river, so far as these rights are inconsistent with the rights provided by the contract the parties to the contract could not perform it or carry it out. Not only so, but these proposed beneficiaries should have elected promptly to accept the benefits of the contract, and to be bound by it. If they have waited all these years, it is now rather late to revive the scheme originally contemplated by their contract. In my opinion, the judgment should be affirmed because it does not appear that the proposed beneficiaries ever accepted the contract, or agreed to be bound by it.